Exhibit 10.2
 
THIS NOTE (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN
COMPLIANCE THEREWITH.


TRUE DRINKS HOLDINGS, INC.
TRUE DRINKS, INC.


SENIOR SECURED PROMISSORY NOTE


Date of Issuance:  October 9, 2015


RECITALS


WHEREAS, reference is hereby made to (a) the Bottling Agreement (as the same may
be amended, modified, supplemented or restated from time to time, the “Bottling
Agreement”) dated as of October 9, 2015 by and between True Drinks, Inc.
(together with its successors and assigns, “Borrower”) and Niagara Bottling, LLC
(together with its successors and assigns, “Niagara”) and (b) the Personal
Guaranty of Bottling Agreement (as the same may be amended, modified,
supplemented or restated from time to time, the “Guarantee”, and together with
the Bottling Agreement, the “Transaction Documents”) by and between Vincent C.
Smith (the “Guarantor”) and Niagara dated as of October 9, 2015.


WHEREAS, pursuant to the Transaction Documents, the Guarantor has agreed to
guarantee the prompt payment by the Borrower of all sums payable by the Borrower
owed by the Guarantor pursuant to Section 10.5 of the Bottling Agreement (any
such payment by the Guarantor referred to herein as an “Advance” and the maximum
amount of financial obligations guaranteed by the Guarantor under the
Transaction Documents being referred to herein as the “Maximum Amount”).


WHEREAS, Red Beard Holdings, LLC (together with its successors and permitted
assigns, the “Lender”) is an affiliate of the Guarantor and is under the control
of the Guarantor or one or more of the Guarantor’s affiliated entities and is
the funding vehicle through which the Guarantor, in its sole discretion, may
choose to fulfill its financial obligations under the Transaction Documents.


WHEREAS, Parent and Borrower desire that any payments made by the Guarantor to
satisfy the financial obligations of the Borrower under the Transaction
Documents be (a) paid directly to Niagara or the designees of Niagara and (b)
Advances hereunder in the form of senior secured indebtedness and subject to the
terms hereof.


WHEREAS, True Drinks Holdings, Inc. (together with its successors and permitted
assigns, “Parent”) is the direct holding company of Borrower and will receive a
direct benefit from the success of Borrower, and the entering into by the
Guarantor of the Transaction Documents and the sums to be made available by the
Guarantor and/or the Lender are important to the success of the Borrower, and
both Parent and Borrower understand and agree that the Guarantor would not
execute the Transaction Documents, and the Lender would not agree to provide
Advances hereunder, without each of Parent and Borrower being signatories
hereto.


AGREEMENTS


FOR VALUE RECEIVED, Parent and Borrower (collectively, the “Loan Parties”),
hereby promise to pay to the order of the Lender, at an address to be specified
to the Borrower by the Lender, the principal sum equal to the Maximum Amount or
such lesser amount as shall equal the outstanding principal balance of any
Advances made hereunder on the dates specified herein, with interest as
specified herein.
 
This Note is subject to the following additional provisions, terms and
conditions:
 
 

 
-1-

--------------------------------------------------------------------------------

 


ARTICLE 1.  DEFINITIONS.

Section 1.1.  Certain Definitions.


All initially capitalized terms used herein (including in the recitals hereof)
without definition shall have the meanings ascribed thereto in the Transaction
Documents.  Any terms (whether capitalized or lower case) used in this Agreement
that are defined in the Code (as defined below) shall be construed and defined
as set forth in the Code unless otherwise defined herein or in the Transaction
Documents; provided that to the extent that the Code is used to define any term
used herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.  In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

“Bankruptcy Law” means Title 11, United State Code or any similar federal or
state law for the relief of debtors.

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in New York, New York.

“Code” means the California Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to the Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.


“Collateral” has the meaning set forth in Section 2.5.
 
“Distribution Event” means any insolvency, bankruptcy, receivership,
liquidation, reorganization or similar proceeding (whether voluntary or
involuntary) relating to any Loan Party or its property, or any proceeding for
voluntary or involuntary liquidation, dissolution or other winding up of any
Loan Party, whether or not involving insolvency or bankruptcy.
 
“Maturity Date” means the date that is 10 years from the date of this Note,
unless accelerated prior to such date by Lender during the continuance of an
Event of Default hereunder.
 
“Maximum Rate” means the maximum non-usurious interest rate permitted under
applicable law.

“Note” means this Senior Secured Promissory Note made by the Loan Parties
payable to the Lender, together with all amendments and supplements hereto, all
substitutions and replacements hereof, and all renewals, extensions, increases,
restatements, modifications, rearrangements and waivers hereof from time to
time.


“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Transfer” has the meaning set forth in Section 4.2(b).
 
ARTICLE 2.  BASIC TERMS.

Section 2.1.  Principal.

(a)         Advances.  The parties hereto agree that any amounts paid by the
Guarantor or the Lender pursuant to the Transaction Documents to Niagara shall
be automatically considered Advances hereunder that have been drawn by the Loan
Parties from the Lender and paid by the Guarantor or the Lender directly to
Niagara, without the need for any further action by any Person for such amounts
to be considered Advances hereunder.



 
-2-

--------------------------------------------------------------------------------

 


(b)           Repayment.  Any Advance made by the Lender hereunder shall be
promptly repaid by the Loan Parties and in no event later than one Business Day
after the making of any such Advance.  Without in any way limiting the
foregoing, to the extent not previously paid, the entire unpaid principal
balance of this Note, together with any accrued and unpaid interest (computed in
accordance with Section 2.2 below) shall be due and payable on the Maturity Date
by the Loan Parties.
 
(c)         Prepayment.  The Loan Parties may make voluntary prepayments in
whole or in part of the unpaid principal hereunder from time to time without
penalty or premium.
 
Section 2.2.  Interest.
 
(a)           The Loan Parties agree to pay interest in respect of the unpaid
principal amount of this Note at a rate per annum equal to the lesser of the
Applicable Federal Rate as published by the Internal Revenue Service for the
particular month or months in which any Advances hereunder have been made from
time to time or the Maximum Rate.  Upon the occurrence and during the
continuance of an Event of Default, which has not been cured, the Loan Parties
agree to pay during the period of the continuance of such Event of Default
interest on the unpaid principal amount of this Note at a rate per annum equal
to the lesser of the amount set forth in the first sentence of this Section 2.2
plus 2.0% and the Maximum Rate.
 
(b)           All interest on the unpaid principal balance of this Note must be
paid in cash and shall be due and payable on the Maturity Date or, if earlier,
the date this Note is prepaid in full.

(c)           Interest shall be calculated on the basis of a 365-day year.
 
Section 2.3.  Payments in General.  All payments of principal and interest on
this Note shall be in such coin or currency of the United States of America as
at the time of payment shall be legal tender for payment of public and private
debts.  If any payment (whether of principal, interest or otherwise) on this
Note is due on a day which is not a Business Day, such payment shall be due and
payable on the next succeeding Business Day.  All payments under this Note shall
be made by wire transfer or check in accordance with Lender’s instructions.
 
Section 2.4.  Surrender of Note on Transfer.  This Note shall, as a condition to
transfer, be surrendered to the Borrower in exchange for a new Note in a
principal amount equal to the principal amount remaining unpaid on the
surrendered Note, and with the same terms and conditions as this Note.  In case
the entire principal amount of this Note is prepaid, this Note shall be
surrendered to the Borrower for cancellation and shall not be reissued.
 
Section 2.5.  Security.  To secure the indebtedness evidenced by this Note,
including but not limited to all Advances made by Lender hereunder, all interest
hereon, and all other fees and expenses related to this Note and any Advances
that are or may be made hereunder, including all costs and expenses incurred by
the Lender in the collection of the foregoing, each Loan Party hereby grants to
the Lender a continuing security interest in its right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (collectively referred to herein as, the “Collateral”):



 
(a) 
all of such Loan Party’s Accounts;

 
(b) 
all of such Loan Party’s Books;

 
(c) 
all of such Loan Party’s Chattel Paper;

 
(d) 
all of such Loan Party’s Commercial Tort Claims;

 
(e) 
all of such Loan Party’s Deposit Accounts;

 
(f) 
all of such Loan Party’s Equipment;

 
(g) 
all of such Loan Party’s Farm Products;

 
(h) 
all of such Loan Party’s Fixtures;

 
(i) 
all of such Loan Party’s General Intangibles;

 
(j) 
all of such Loan Party’s Inventory;

 
(k) 
all of such Loan Party’s Investment Property;

 
(l) 
all of such Loan Party’s intellectual property and intellectual property
licenses;

 
(m) 
all of such Loan Party’s negotiable collateral (including letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts and documents);


 
-3-

--------------------------------------------------------------------------------

 



 
(o) 
all of such Loan Party’s Securities Accounts;

 
(p) 
all of such Loan Party’s Supporting Obligations;

 
(q) 
all of such Loan Party’s money, Cash Equivalents, or other assets of such Loan
Party thatnow or hereafter come into the possession, custody, or control of the
Lender (or its agent or designee); and

 
(r) 
all of the proceeds (as such term is defined in the Code) and products,
whethertangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Securities Accounts, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).



Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any of the following (such assets being referred
to herein as the “Excluded Assets”): (i) voting equity interests of any foreign
subsidiary, solely to the extent that pledging or hypothecating more than 65% of
the total outstanding voting equity interests of such foreign subsidiary could
reasonably be expected to result in material adverse tax consequences; or (ii)
for so long as such contract, lease or license has been entered into without
violating the terms of this Agreement, any rights or interest in any contract,
lease or license if under the terms of such contract, lease or license, or
applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or is prohibited, would result in a
breach, constitute a default or create a right of termination in favor of any
party, under the terms of such contract, lease or license and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease or license has not been obtained (provided, that, (A) the
foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law,
or (2) to apply to the extent that any consent or waiver has been obtained that
would permit Lender’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease or license and
(B) the foregoing exclusions of clauses (i) and (ii) shall in no way be
construed to limit, impair, or otherwise affect any of Lender’s continuing
security interests in and liens upon any rights or interests of any Loan Party
in or to (1) monies due or to become due under or in connection with any
described contract, lease or license or equity interests or (2) any proceeds
from the sale, license, lease, or other dispositions of any such contract, lease
or license, or Equity Interests); or (iii) any United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law, provided that upon submission and acceptance by the USPTO of an
amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor
provision), such intent-to-use trademark application shall be considered
Collateral.


Section 2.6.  Covenants.
 
(a)           Each Loan Party agrees to pay all obligations when due and perform
fully all of its duties under and in connection with this Note.
 
 
 
-4-

--------------------------------------------------------------------------------

 


(b)           Each Loan Party agrees, at its own expense, to promptly take all
actions reasonably requested by the Lender from time to time to perfect for
Lender a first priority security interest in the Collateral, to create, perfect
or protect the security interest purported to be granted hereby or to enable
Lender to exercise and enforce its rights and remedies hereunder with respect to
any of the Collateral.  Each Loan Party authorizes the filing by the Lender of
financing or continuation statements, or amendments thereto, and such Loan Party
will execute and deliver to the Lender such other instruments or notices, as the
Lender may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted hereby.  Furthermore, each Loan
Party authorizes the Lender at any time and from time to time to file, transmit,
or communicate, as applicable, financing statements and amendments describing
the Collateral as “all personal property of debtor” or “all assets of debtor” or
words of similar effect, or describing the Collateral as being of equal or
lesser scope or with greater detail.  Each Loan Party acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of the Lender.


(c)           Each Loan Party will provide prompt written notice of the creation
or acquisition of any subsidiaries to the Lender and the Lender may decide, in
its sole discretion, whether such subsidiary shall execute a joinder to this
Note (to be in form and substance reasonably satisfactory to the Lender) in
order to obligate such subsidiary hereunder as a Loan Party.


(d)           Each Loan Party will refrain from encumbering, or, other than in
the ordinary course of business consistent with past practice, selling any of
the Collateral, or permitting the Collateral or any interest in the Collateral
to be encumbered, or seized, or, other than in the ordinary course of business
consistent with past practice, transferred or otherwise disposed of; provided
however that the foregoing shall not preclude the Loan Parties, collectively,
from incurring up to $1,000,000 aggregate principal amount of secured promissory
notes in the form substantially provided in the Form 8-K filed as of September
11, 2015 by Parent or from incurring capital leases or purchase money
indebtedness secured solely by the asset being financed or acquired thereby.


(e)           Each Loan Party will promptly advise the Lender of (i) any breach
of the Bottling Agreement by a Loan Party, including without limitation any
event that may give rise to the ability of Niagara to terminate the Bottling
Agreement and (ii) any event that would constitute a breach of this Note.


ARTICLE 3.  DEFAULT AND REMEDIES.

Section 3.1.  Events of Default.  An “Event of Default” occurs if:
 
(a)           any Loan Party defaults in the payment of principal or interest on
the Note when the same becomes due and payable;

(b)           any Loan Party defaults in the punctual performance of any other
obligation, covenant, term or provision contained in this Note; or
 
(c)           any Loan Party (i) commences a voluntary case concerning itself
under any Bankruptcy Law now or hereafter in effect, or any successor thereof;
(ii) is the object of an involuntary case under any Bankruptcy Law; or (iii)
commences any Distribution Event or is the object of an involuntary Distribution
Event; or
 
(d)           any Loan Party is sold to a third party; or
 
(e)           there is a death of one of the principals (CEO, CFO or CMO) during
the term of the Note.
 
 

 
-5-

--------------------------------------------------------------------------------

 

Section 3.2.  Remedies.
 
(a)           If an Event of Default (other than an Event of Default under
Section 3.1(c)) shall occur, the Lender may declare by notice in writing given
to the Borrower, the entire unpaid principal amount of the Note, together with
accrued but unpaid interest thereon, to be immediately due and payable, in which
case the Note shall become immediately due and payable, both as to principal and
interest, without presentment, demand, default, notice of intent to accelerate
and notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding.
 
(b)           If an Event of Default under Section 3.1(c) shall occur, the
entire unpaid principal amount of the Note, together with accrued but unpaid
interest thereon, shall automatically become immediately due and payable, both
as to principal and interest, without presentment, demand, default, notice of
intent to accelerate and notice of such acceleration, protest or notice of any
kind, all of which are hereby expressly waived, anything herein or elsewhere to
the contrary notwithstanding.
 
(c)           If any Event of Default shall have occurred, the Lender may
proceed to protect and enforce its rights either by suit in equity or by action
at law, or both, and take any of the following actions (but it is expressly
agreed and acknowledged that the Lender is under no duty to take any such
actions):
 
(i)           require one or more Loan Parties to give possession or control of
the Collateral to the Lender;
 
(ii)           take control of Proceeds referred to in Section 2.5, and use any
such cash Proceeds to reduce any part of the indebtedness evidenced by this
Note, all interest hereon or related fees and expenses;


(iii)           sell, or instruct any agent or broker to sell, all or any part
of the Collateral in a public or private sale and apply all proceeds to the
payment or other satisfaction of the indebtedness evidenced by this Note, all
interest hereon or related fees and expenses in such order and manner as the
Lender shall, in its discretion, choose;


(iv)           take any action any Loan Party is required to take or any other
necessary or desirable action to obtain, preserve, and enforce this Note, and to
maintain and preserve the Collateral, without notice to any Loan Party;


(v)           transfer any of the Collateral, or evidence thereof, into the
Lender’s own name or that of its nominee and receive the Proceeds therefrom and
hold the same as security for the indebtedness evidenced by this Note, interest
hereon and related fees and expenses, or apply the same thereon;


(vi)           take control of funds generated by the Collateral, and use such
funds to reduce any part of the indebtedness evidenced by this Note, interest
hereon or related fees and expenses; and


(vii)           exercise all other rights that a secured creditor may exercise
with respect to any of the Collateral.
 
ARTICLE 4.  MISCELLANEOUS.
 
Section 4.1.  Amendment.  This Note may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof and thereof may be waived, only by a written instrument
executed by the Lender and the Loan Parties.
 
Section 4.2.  Successors and Assigns.

(a)           The rights and obligations of the Loan Parties and the Lender
under this Note shall be binding upon, and inure to the benefit of, and be
enforceable by, the Loan Parties and the Lender, and their respective permitted
successors and assigns.
 
 

 
-6-

--------------------------------------------------------------------------------

 

(b)           No Loan Party may sell, assign (by operation of law or otherwise),
transfer, pledge, grant a security interest in or delegate (collectively
“Transfer”) any of its rights or obligations under this Note unless the Lender
has granted its prior written consent and any such purported Transfer by any
Loan Parties without obtaining such prior written consent shall be null and void
ab initio.
 
Section 4.3.  Defenses.  Except as expressly set forth herein, the obligations
of the Loan Parties under this Note shall not be subject to reduction,
limitation, impairment, termination, defense, set-off, counterclaim or
recoupment for any reason.
 
Section 4.4.  Replacement of Note.  Upon receipt by the Borrower of evidence,
satisfactory to it, of the loss, theft, destruction, or mutilation of this Note
and (in the cases of loss, theft or destruction) of any indemnity reasonably
satisfactory to it, and upon surrender and cancellation of this Note, if
mutilated, the Borrower will deliver a new Note of like tenor in lieu of this
Note.  Any Note delivered in accordance with the provisions of this Section 4.4
shall be dated as of the date of this Note.
 
Section 4.5.  Attorneys’ and Collection Fees.  The Loan Parties agree that they
shall be responsible for all costs, fees and expenses incurred by the Lender or
the Guarantor in connection with the Transaction Documents and this Note,
including without limitation the legal fees and expenses of counsel to the
Lender and the Guarantor (and for the avoidance of doubt, the foregoing
provision shall also be applicable in the event any principal on this Note shall
not be paid when due and payable (whether upon demand, by acceleration or
otherwise), and shall include all collection and enforcement costs and expenses
incurred by Lender).  Such costs, fees and expenses shall be due and payable by
the Borrower upon written demand by the Lender or the Guarantor and shall be
paid within 10 Business Days of any request therefor.
 
Section 4.6.  Governing Law.  This Note and the validity and enforceability
hereof shall be governed by and construed and interpreted in accordance with the
laws of the State of California.
 
Section 4.7.  Waivers.  Except as may be otherwise provided herein, the makers,
signers, sureties, guarantors and endorsers of this Note severally waive demand,
presentment, notice of dishonor, notice of intent to demand or accelerate
payment hereof, notice of acceleration, diligence in collecting, grace, notice,
and protest, and agree to one or more extensions for any period or periods of
time and partial payments, before or after maturity, without prejudice to the
Lender.
 
Section 4.8.  No Waiver by Lender.  No failure or delay on the part of the
Lender in exercising any right, power or privilege hereunder and no course of
dealing between the Loan Parties and the Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
 
Section 4.9.  No Impairment.  No Loan Party will, by amendment of its
certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by it,
but will at times in good faith assist in the carrying out of all the provisions
of this Note.
 
Section 4.10.  Limitation on Interest.  Notwithstanding any other provision of
this Note, interest on the indebtedness evidenced by this Note is expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the maturity of this Note or otherwise, shall the interest contracted for,
charged or received by the Lender exceed the maximum amount permissible under
applicable law.  If from any circumstances whatsoever fulfillment of any
provisions of this Note or of any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Lender shall ever receive anything of value as interest or deemed interest by
applicable law under this Note or any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby or otherwise an amount that
would exceed the highest lawful rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of any Loan Party to the
Lender, and not to the payment of interest, or if such excessive

 
-7-

--------------------------------------------------------------------------------

 


interest exceeds the unpaid balance of principal of this Note and such other
indebtedness, such excess shall be refunded to the Borrower.  In determining
whether or not the interest paid or payable with respect to any indebtedness of
any Loan Party to the Lender, under any specific contingency, exceeds the
highest lawful rate, the Loan Parties and the Lender shall, to the maximum
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, (c) amortize, prorate, allocate and spread
the total amount of interest throughout the term of such indebtedness so that
the actual rate of interest on account of such indebtedness does not exceed the
maximum amount permitted by applicable law, and/or (d) allocate interest between
portions of such indebtedness, to the end that no such portion shall bear
interest at a rate greater than that permitted by applicable law.  The terms and
provisions of this paragraph shall control and supersede every other conflicting
provision of this Note and all other agreements between any Loan Party and the
Lender.
 
Section 4.11.  Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
Section 4.12.  Construction. This Note has been freely and fairly negotiated
among the parties.  If an ambiguity or question of intent or interpretation
arises, this Note will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Note.  Unless the context
requires otherwise, any agreements, documents, instruments or laws defined or
referred to in this Note will be deemed to mean or refer to such agreements,
documents, instruments or laws as from time to time amended, modified or
supplemented, including (a) in the case of agreements, documents or instruments,
by waiver or consent and (b) in the case of laws, by succession of comparable
successor statutes.  All references in this Note to any particular law will be
deemed to refer also to any rules and regulations promulgated under that
law.  The words “include, “includes” and “including will be deemed to be
followed by “without limitation.”  The word “or” is used in the inclusive sense
of “and/or” unless the context requires otherwise.  References to a Person are
also to its permitted successors and assigns.  Pronouns in masculine, feminine
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context requires otherwise.  When a reference in this Note is made to an
Article, Section, Exhibit, Annex or Schedule, such reference is to an Article or
Section of, or Exhibit, Annex or Schedule to, this Note unless otherwise
indicated.  The words “this Note,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Note as a whole and not to any particular
subdivision unless expressly so limited.
 
Section 4.13.  Right of Setoff.  Notwithstanding the terms of this Note or any
other agreement or document, the Lender and each of its affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, and without prior notice to any Loan Party, any such notice being expressly
waived by each Loan Party, to set off and appropriate and apply any and all
obligations and indebtedness (in whatever currency) at any time owing by the
Lender or such affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Note to the Lender or its affiliates, whether direct or
indirect, absolute or contingent, matured or unmatured, and irrespective of
whether or not the Lender or its affiliates shall have made any demand under
this Note and although such obligations of a Loan Party are owed to a
subsidiary, office or affiliate of the Lender different from the subsidiary,
office or affiliate obligated on such obligations or indebtedness.  The rights
of the Lender and its affiliates under this Section 4.13 are in addition to
other rights and remedies (including other rights of set-off) that the Lender or
such affiliates may have.  The Lender agrees to notify the applicable Loan Party
promptly after any such set off and appropriation and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set off and appropriation and application.


Section 4.14.  Indemnification.  Each Loan Party shall, to the fullest extent
permitted by law, indemnify, defend and hold harmless Lender and its officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or arising from this Note or the Transaction Documents;
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such claims, damages, losses, liabilities and
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have directly resulted from the gross negligence or
willful misconduct of such Indemnified Party.


[Signature Page Follows]
 
-8-

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first written above.
 
 
TRUE DRINKS HOLDINGS, INC.
 
 
By:  /s/ Lance Leonard
Name:  Lance Leonard
Title: Chief Executive Officer


TRUE DRINKS, INC.


By:  /s/ Lance Leonard
Name:  Lance Leonard
Title:  Chief Executive Officer




The Lender hereby accepts this Note this ____ day of October 2015.
 
 
RED BEARD HOLDINGS, LLC
 
 
By:   /s/ Vincent C. Smith
Name:  Vincent C. Smith
Title:     Manager

-9-

--------------------------------------------------------------------------------

 